Exhibit 10.3

 

[ex_198489img001.jpg]

 

Non-Qualified Stock Option

Award Agreement

 

 

Effective as of [month/day/year] (“Grant Date”), the Company hereby grants to
[Optionee Name] an option (the “Options”) to purchase up to: [# of options
granted] shares of Common Stock (each, a “Share” and collectively, the “Shares”)
for $ [Price] per Share until [5th anniversary of the grant date] (the
“Expiration Date”) on the terms of this Agreement (the “Terms”) and the 2020
Sypris Omnibus Plan (as amended from time to time, the “Plan”) as follows:

 

 

Vesting Dates

# of Options Vesting

Option Prices

Expiration Date

[3rd anniversary of the grant date]

[100% of the shares]

[FMV date of the grant]

[5th anniversary of the grant date]

 

 

Intending to be legally bound by all the Terms and the Plan, I acknowledge the
sole authority of the Committee to interpret the provisions of the foregoing,
the forfeiture of my rights upon any termination of my employment under the
terms of the foregoing and my continuing status as an “at will” employee
(subject to termination without cause or notice). I have received and had an
opportunity to review, with the benefit of any legal counsel of my choosing (any
such legal counsel to be retained at my own expense), the Plan and the Terms.

 

 

SYPRIS SOLUTIONS, INC. 

PARTICIPANT

       

By:                                                   

Signature:                                                   

   

Name:                                              

Name:                                                          

   

Title:                                                

Title:                                                             

 

-1-

--------------------------------------------------------------------------------

 

 

Five-Year Stock Option Terms of Awards

of the 2020 Sypris Omnibus Plan (“Plan”)

 

 

1.     Awards – All Options granted hereunder will be non-qualified Options
subject to, and governed by, the terms of the Plan (as amended from time to
time), the Terms and a valid, executed Award Agreement.

 

2.     Options – Each Option is the right to purchase one Share at the Option
Price, from its Vesting Date until its Expiration Date or forfeiture (subject to
adjustments per the Plan). Options must be exercised with 48 hours advance
written notice, unless waived by the Company.

 

3.     Option Price – “Option Price” means the closing price per Share on the
Grant Date. The Option Price is payable to the Company in cash, in Shares
previously owned, or in Shares otherwise deliverable upon exercise of vested
Options, in accordance with applicable Rules.

 

4.     Shareholder Rights – Holders of Options have no rights as a shareholder
of the Company until the Option has been validly exercised and a certificate for
Shares underlying such Option has been issued or a book-entry reflecting Share
ownership has been made. Except as otherwise provided in the Plan, no
adjustments are made for dividends or other rights if the applicable record date
occurs before your stock certificate is issued or a book-entry reflecting Share
ownership has been made.

 

5.     Vesting – One hundred percent of the Options shall vest on the third
anniversary of the Grant Date (the “Vesting Date”), unless forfeited before such
Vesting Date.

 

6.     Expiration Date – Each Option’s Expiration Date will be the fifth
anniversary of its Grant Date.

 

7.     Termination. If employment is terminated for any reason or no reason,
each unvested Option will immediately terminate, expire and be forfeited on such
termination and each vested Option will terminate, expire and be forfeited on
the earlier of: (a) the expiration date in the Award Agreement, (b) thirty days
after termination of employment other than due to Participant’s death or
Disability and (c) one year after a Participant’s death or termination due to
Disability, provided that all of the foregoing shall be administered subject to
the Committee’s Rules.

 

8.     Leaves of Absence – The Committee may in its discretion treat all or any
portion of any period during which a Participant is on military or on an
approved leave of absence as a period of employment for purposes of the accrual
of rights hereunder.

 

9.     No Other Rights – The Options include no other rights beyond those
expressly provided in the Plan, these Terms or the Award Agreement. Options are
non-assignable and non-transferable except by will or the laws of descent and
distribution, unless otherwise approved by the Committee.

 

10.    Taxes. The Participant must arrange for all tax withholding obligations
related to any Award. Tax withholding obligations may be satisfied by any of the
following methods, as determined by the Committee in its sole discretion: (i)
cash, (ii) surrender of previously owned Shares of then-equivalent value or
(iii) in Shares of then equivalent value otherwise deliverable upon exercise of
vested Options (whether such Options have been exercised, or vested Options of
equivalent value have merely been surrendered to the Company). The maximum
number of Shares that may be withheld from any Award to satisfy any federal,
state or local tax withholding requirements upon the lapse of restrictions
applicable to an Award cannot exceed such number of Shares having a fair market
value equal to the minimum statutory amount required by the Company to be
withheld and paid to any such federal, state or local taxing authority with
respect to such lapse of restrictions.

 

11.    Definitions – Unless otherwise specified, all capitalized terms herein
shall have the meanings assigned to them in the Plan or in the Award Agreement.

 

-2-